DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 4/20/2021 for application number 15/883,686. 
Claims 1-20 are presented for examination. Claims 1, 8 and 20 are independent claims. 

Response to Arguments
Applicant’s prior art arguments to claims 1, 8 and 20 have been fully considered but are moot because the independent claims were amended by the applicant to include new features that were never previously presented. Therefore, the scope of claims 1, 8 and 20, and their dependent claims has changed. However, a newly found prior arts are applied to reject the claims.

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-16, 18 and  20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (US Patent Application 2019/0095785; hereinafter Sarkar) in view of Koch et al. (US Patent Application 2018/0240041; hereinafter Koch), further in view of Brueckner et al. (US Patent Application 2016/0078361; hereinafter Brueckner).  

As to independent claim 1, Sarkar teaches a computer system comprising: 
at least one processor [Para 0070 - at least one central processing unit ("CPU" or "processor")]; and
memory [Para 0070 - the system includes a variety of data stores and other memory] comprising instructions stored thereon that when executed by at least one processor cause at least one processor to perform acts for hyperparameter tuning via a computerized hyperparameter tuning tool in the computer system [Para 0025 - techniques described herein for tuning training parameters can be utilized to improve the efficiency of a computing resource service provider that provides machine-learning services by reducing the number of passes over the training data while still generating a high-quality machine-learning model], with the acts comprising:
receiving, via the hyperparameter tuning tool, multiple computer-readable values for each of several hyperparameters that govern operation of a computerized parameter tuning system in tuning parameters in a machine learning operation [Para 0011 - a system such as a data analytics service of a computing resource service provider receives a set of data, partitions the set into two non-overlapping subsets--one for training the machine-learning model and one for evaluating the model--and selects values for one or more training parameters that control at least part of a training process];
defining, via the hyperparameter tuning tool, multiple computer-readable hyperparameter sets that each includes a set of the computer-readable values, with the defining of the hyperparameter sets comprising using the computer-readable values to generate different combinations of the computer-readable values, and with each hyperparameter set comprising one of the computer-readable values for each of the one or more hyperparameters [Para 0012 - the system initially provisions a training parameter (e.g., learning rate) with a set of initial values which are selected randomly, pseud-randomly, or quasi-randomly over a domain of possible values; Para 0041 - The set, in an embodiment, is of a fixed size that is defined by the client, is defined by the system (e.g., by a data analytics service that a client computer system accesses via a web API call or request). In an embodiment, the training parameter is an optimization hyperparameter that controls at least one aspect of the training of a machine-learning algorithm];
[Para 0029 - a client of a data analytics service 206 of a computing resource service provider 204 that provides services for data analysis, predictive analytics, etc. receives a web application programming interface (API) call from the client to request the analysis of collected data to generate a machine-learning model to be utilized to find patterns in collected data. The patterns, in an embodiment, are utilized to generate a machine-learning model that predicts future behavior and are utilized to improve predictions];
in response to the request to start, performing the overall hyperparameter tuning operation via the hyperparameter tuning tool, with the overall hyperparameter tuning operation comprising a tuning job for each of the hyperparameter sets [Para 0030 - receives a request (e.g., a web API call) to generate a prediction or a predictive model, and identifies one or more training parameters (also referred to as hyperparameters) to dynamically tune during a training process of a machine-learning model. In an embodiment, a client specifies one or more hyperparameters to tune either explicitly (e.g., encoded as part of a web API request) or implicitly (e.g., a predefined set of hyperparameters are dynamically tuned by default], with each of the tuning jobs comprising:
performing a parameter tuning operation on a set of parameters in a parameter model as governed by the hyperparameter set using the parameter tuning system, with the parameter tuning operation operating on computer-readable training data using the parameter model [Para 0050 -the system selects 510 training parameters--also referred to as hyperparameters--for use in connection with a training process of a machine-learning algorithm. In an embodiment, the training parameter is a parameter that controls one or more aspects of a training process used by a machine-learning algorithm to generate a machine-learning model, and is sometimes classified as a structural hyperparameter that defines the structure of the model being generated and an optimization hyperparameter that defines how the weights of the model are tuned]; and
generating computer-readable results of the parameter tuning operation for the hyperparameter set, with the results of the parameter tuning operation representing a level of effectiveness of the parameter tuning operation using the hyperparameter set [Para 0053 - the system determines, after running the training for one epoch, that the training has not completed yet, and then adjusts 516 the training parameters. In an embodiment, the training parameters are adjusted by obtaining the outputs generated after running the neural network for one epoch and using those output to generate a recommended value using a Bayesian optimization algorithm]; and 
Sarkar does not appear to teach explicitly:
generating, via the hyperparameter tuning tool, a computer-readable comparison of the results of the parameter tuning operations for the hyperparameter sets, with the comparison indicating effectiveness of the hyperparameter sets, as compared to each other.
However, Koch teaches in the same field of endeavor:
generating, via the hyperparameter tuning tool, a computer-readable comparison of the results of the parameter tuning operations for the hyperparameter sets, with the comparison indicating effectiveness of the hyperparameter sets, as compared to each other [Para 0073 - a " Tuner Results" output table that includes a default configuration and up to ten of the best hyperparameter configurations (based on an extreme (minimum or maximum) objective function value) identified, where each configuration listed includes the hyperparameter values and objective function value for comparison].
It would have been obvious to one of ordinary skill in art, having the teachings of Sarkar and Koch at the time of filing, to modify dynamic tuning of training parameters for machine learning algorithms disclosed by Sarkar to include the concept of distributed hyperparameter tuning for machine learning taught by Koch to reduce inherent expense in training numerous candidate models to evaluate various values and combinations of values for the hyperparameters in terms of computing resources, computing time, and user time [Koch, Para 0003].
One of the ordinary skill in the art wanted to be motivated to include the concept of distributed hyperparameter tuning for machine learning taught by Koch to reduce inherent expense in training numerous candidate models to evaluate various values and combinations of values for the hyperparameters in terms of computing resources, computing time, and user time [Koch, Para 0003].
	Sarkar and Koch do not appear to teach explicitly:
	as specified by a developer, 
	wherein the tuning jobs for different hyperparameter sets are performed in parallel;
	However, Brueckner teaches in the same field of endeavor:
as specified by a developer [Para 0059 - some machine learning models may be created and trained, e.g., by a group of model developers or data scientists using the MLS APIs, and then published for use by another community of users. In order to facilitate publishing of models for use by a wider audience than just the creators of the model, while preventing potentially unsuitable modifications to the models by unskilled members of the wider audience, the "alias" entity type may be supported in such embodiments… The model developers may continue to experiment with various algorithms, parameters and/or input data sets to obtain improved versions of the underlying model, and may be able to change the pointer to point to an enhanced version to improve the quality of predictions obtained by the business analysts], 
	wherein the tuning jobs for different hyperparameter sets are performed in parallel [Para 0060 - As part of developing the processing plan for a job, the MLS may select a workload distribution strategy for the job in some embodiments. The parameters determined for workload distribution in various embodiments may differ based on the nature of the job. Such factors may include, for example, (a) determining a number of passes of processing, (b) determining a parallelization level (e.g., the number of "mappers" and "reducers" in the case of a job that is to be implemented using the Map-Reduce technique); Para 0082 - As indicated by J3's "dependsOnPartial" parameter value, J3 can be started when a specified phase or subset of J2's work is complete in the depicted example. The portion of J2 upon which J3 depends completes at time t4 in the illustrated example, and the execution of J3 therefore begins (in parallel with the execution of the remaining portion of J2) at t4];
	It would have been obvious to one of ordinary skill in art, having the teachings of Sarkar, Koch and Brueckner at the time of filing, to modify dynamic tuning of training parameters for machine learning algorithms disclosed by Sarkar and a distributed hyperparameter tuning for machine learning taught by Koch to include the concept of [Brueckner, Para 0003].
One of the ordinary skill in the art wanted to be motivated to include the concept of optimized training of linear machine learning models taught by Brueckner to overcome problems with a traditional machine learning environment where there is less than optimal, potentially requiring a lot of tedious and error-prone work in applying one by one to many different variables of a data set [Brueckner, Para 0003].

As to dependent claim 2, Sarkar, Koch and Brueckner teach the computer system of claim 1. 
Koch further teaches: wherein the performing of the overall hyperparameter tuning operation is done in a computer cluster in the computer system [Fig. 1, Para 0030 - hyperparameter selection system 100 may include a user system 102, a selection manager device 104, a worker system 106, and a network 108. Each of user system 102, selection manager device 104, and worker system 106 may be composed of one or more discrete computing devices in communication through network 108].

As to dependent claim 3, Sarkar, Koch and Brueckner teach the computer system of claim 2. 
[Para 0031 - Network 108 may include one or more networks of the same or different types – Examiner note: a cluster of computers in the first network can be connect with another set of cluster of computers in the second network located outside of the first network].

As to dependent claim 4, Sarkar, Koch and Brueckner teach the computer system of claim 2. 
Koch further teaches: wherein a first part of the hyperparameter tuning tool is located outside the computer cluster and a second part of the hyperparameter tuning tool is located inside the computer cluster [Para 0031 - Network 108 may include one or more networks of the same or different types – Examiner note: a cluster of computers in the first network can be connect with another set of cluster of computers in the second network located outside of the first network].

As to dependent claim 6, Sarkar, Koch and Brueckner teach the computer system of claim 1. 
Koch further teaches: wherein the acts further comprise: 
accessing, via the hyperparameter tuning tool, the computer-readable comparison in computer memory [Para 0047 - computer-readable medium 208 may include different types of computer-readable media that may be organized hierarchically to provide efficient access to the data stored therein as understood by a person of skill in the art]; and
[Para 0073 - The other output tables may be stored in model data 318 or another location as specified by the user. For example, one or more of the output tables may be selected by the user for presentation on display 216].

As to dependent claim 7, Sarkar, Koch and Brueckner teach the computer system of claim 1. 
Koch further teaches: wherein the acts further comprise:
receiving a computer-readable selection of a selected hyperparameter set of the hyperparameter sets whose effectiveness is indicated in the comparison; and
performing one or more subsequent parameter tuning operations on one or more parameter models using the selected hyperparameter set [Para 0073 - a trained model output that includes information to execute the model generated using the input dataset with the best hyperparameter configuration. For example, the trained model output includes information to execute the model generated using the input dataset with the best hyperparameter configuration that may be saved in selected model data 320 and used to score a second dataset 1824].

As to independent claim 8, Sarkar teaches a computer-implemented method of machine learning hyperparameter tuning, the method comprising: 
receiving, via a computerized hyperparameter tuning tool, a request comprising multiple computer-readable values for each of several hyperparameters that govern operation [Para 0011 - a system such as a data analytics service of a computing resource service provider receives a set of data, partitions the set into two non-overlapping subsets--one for training the machine-learning model and one for evaluating the model--and selects values for one or more training parameters that control at least part of a training process];
defining, via the hyperparameter tuning tool in response to the request, multiple different computer-readable hyperparameter sets, with the defining of the hyperparameter sets comprising using the computer-readable values to generate different combinations of the computer-readable values, and with each hyperparameter set comprising one of the computer-readable values for each of the one or more hyperparameters [Para 0012 - the system initially provisions a training parameter (e.g., learning rate) with a set of initial values which are selected randomly, pseud-randomly, or quasi-randomly over a domain of possible values; Para 0041 - The set, in an embodiment, is of a fixed size that is defined by the client, is defined by the system (e.g., by a data analytics service that a client computer system accesses via a web API call or request). In an embodiment, the training parameter is an optimization hyperparameter that controls at least one aspect of the training of a machine-learning algorithm];
generating, via the hyperparameter tuning tool, computer-readable tuning job requests using the hyperparameter sets, with the computer-readable tuning job requests each defining a different one of the hyperparameter sets to govern a parameter tuning job [Para 0029 -any suitable computing system such as a compute service of a computing resource service provider 204 dynamically tunes training one or more parameters (also referred to as hyperparameters) used to train a machine-learning model. In an embodiment, the system includes executable code that, if executed on one or more processors, causes the one or more processors to receive instructions to generate a machine-learning model--for example, a client of a data analytics service 206 of a computing resource service provider 204 that provides services for data analysis, predictive analytics, etc. receives a web application programming interface (API) call from the client to request the analysis of collected data to generate a machine-learning model to be utilized to find patterns in collected data. The patterns, in an embodiment, are utilized to generate a machine-learning model that predicts future behavior and are utilized to improve predictions];
Koch further teaches:
sending, via the hyperparameter tuning tool, each of the tuning job requests to the parameter tuning system, with each of the tuning job requests instructing the parameter tuning system to conduct a parameter tuning job that comprises tuning a parameter model as governed by a corresponding hyperparameter set defined in the tuning job request [Para 0150 - Selection manager device 104 establishes communication with the computing devices of worker system 106, sends instructions to each session manager device 400 associated with each session established by selection manager device 104, collects and aggregates the results of computations from each session, and communicates final results to user device 200];
retrieving, via the hyperparameter tuning tool, a comparison of results of the parameter tuning jobs, with the results indicating effectiveness of the different hyperparameter sets in tuning the parameter model [Para 0073 - a " Tuner Results" output table that includes a default configuration and up to ten of the best hyperparameter configurations (based on an extreme (minimum or maximum) objective function value) identified, where each configuration listed includes the hyperparameter values and objective function value for comparison]; and
presenting, via the hyperparameter tuning tool and to the developer, a representation of the comparison using a computer output device [Fig. 17, Para 0240].
It would have been obvious to one of ordinary skill in art, having the teachings of Sarkar and Koch at the time of filing, to modify dynamic tuning of training parameters for machine learning algorithms disclosed by Sarkar to include the concept of distributed hyperparameter tuning for machine learning taught by Koch to reduce inherent expense in training numerous candidate models to evaluate various values and combinations of values for the hyperparameters in terms of computing resources, computing time, and user time [Koch, Para 0003].
One of the ordinary skill in the art wanted to be motivated to include the concept of distributed hyperparameter tuning for machine learning taught by Koch to reduce inherent expense in training numerous candidate models to evaluate various values and combinations of values for the hyperparameters in terms of computing resources, computing time, and user time [Koch, Para 0003].
Sarkar and Koch do not appear to teach explicitly:
	wherein the multiple computer-readable values are specified by a developer, 
	wherein the parameter tuning system performs multiple parameter tuning jobs for the tuning job requests in parallel;

	However, Brueckner teaches in the same field of endeavor:
wherein the multiple computer-readable values are specified by a developer [Para 0059 - some machine learning models may be created and trained, e.g., by a group of model developers or data scientists using the MLS APIs, and then published for use by another community of users. In order to facilitate publishing of models for use by a wider audience than just the creators of the model, while preventing potentially unsuitable modifications to the models by unskilled members of the wider audience, the "alias" entity type may be supported in such embodiments… The model developers may continue to experiment with various algorithms, parameters and/or input data sets to obtain improved versions of the underlying model, and may be able to change the pointer to point to an enhanced version to improve the quality of predictions obtained by the business analysts], 
	wherein the parameter tuning system performs multiple parameter tuning jobs for the tuning job requests in parallel [Para 0060 - As part of developing the processing plan for a job, the MLS may select a workload distribution strategy for the job in some embodiments. The parameters determined for workload distribution in various embodiments may differ based on the nature of the job. Such factors may include, for example, (a) determining a number of passes of processing, (b) determining a parallelization level (e.g., the number of "mappers" and "reducers" in the case of a job that is to be implemented using the Map-Reduce technique); Para 0082 - As indicated by J3's "dependsOnPartial" parameter value, J3 can be started when a specified phase or subset of J2's work is complete in the depicted example. The portion of J2 upon which J3 depends completes at time t4 in the illustrated example, and the execution of J3 therefore begins (in parallel with the execution of the remaining portion of J2) at t4];
	presenting, via the hyperparameter tuning tool and to the developer, a representation of the comparison [Para 0088 - After model developers 676 improve the accuracy and/or performance characteristics of a newer version of a model 630 relative to an older version for which an alias 640 has been created, they may switch the pointer of the alias so that it now points to the improved version];
	It would have been obvious to one of ordinary skill in art, having the teachings of Sarkar, Koch and Brueckner at the time of filing, to modify dynamic tuning of training parameters for machine learning algorithms disclosed by Sarkar and a distributed hyperparameter tuning for machine learning taught by Koch to include the concept of optimized training of linear machine learning models taught by Brueckner to overcome problems with a traditional machine learning environment where there is less than optimal, potentially requiring a lot of tedious and error-prone work in applying one by one to many different variables of a data set [Brueckner, Para 0003].
One of the ordinary skill in the art wanted to be motivated to include the concept of optimized training of linear machine learning models taught by Brueckner to overcome problems with a traditional machine learning environment where there is less than optimal, potentially requiring a lot of tedious and error-prone work in applying one by one to many different variables of a data set [Brueckner, Para 0003].

As to dependent claim 9, Sarkar, Koch and Brueckner teach the method of claim 8. 
Koch further teaches: wherein the acts further comprise:
wherein the parameter tuning system comprises a computer cluster running a machine learning application [Fig. 1, Para 0030 - hyperparameter selection system 100 may include a user system 102, a selection manager device 104, a worker system 106, and a network 108. Each of user system 102, selection manager device 104, and worker system 106 may be composed of one or more discrete computing devices in communication through network 108], and wherein the method further comprises sending to the machine learning application, requests corresponding to the tuning job requests [Para 0029 - the system includes executable code that, if executed on one or more processors, causes the one or more processors to receive instructions to generate a machine-learning model--for example, a client of a data analytics service 206 of a computing resource service provider 204 that provides services for data analysis, predictive analytics, etc. receives a web application programming interface (API) call from the client to request the analysis of collected data to generate a machine-learning model to be utilized to find patterns in collected data. The patterns, in an embodiment, are utilized to generate a machine-learning model that predicts future behavior and are utilized to improve predictions].

As to dependent claim 10, Sarkar, Koch and Brueckner teach the method of claim 8. 
Koch further teaches: wherein a first set of multiple values are entered on a computer display adjacent to an indication of a first hyperparameter of the multiple hyperparameters and a second set of multiple values entered on the computer display adjacent to an indication of a [Para 0073 - the fourth indicator indicates a location and a name of model data 318 and/or of selected model data 320 that may include one or more tables of data. As an example, the fourth indicator may be received by model tuning application 222 after selection from a user interface window or after entry by a user into a user interface window…Example tables include a " Tuner Information" output table that summarizes values of options specified by the user to control execution of model tuning application 222; a " Tuner Results" output table that includes a default configuration and up to ten of the best hyperparameter configurations (based on an extreme (minimum or maximum) objective function value) identified, where each configuration listed includes the hyperparameter values and objective function value for comparison].

As to dependent claim 11, Sarkar, Koch and Brueckner teach the method of claim 8. 
Sarkar further teaches: wherein the sending of the tuning job requests to the parameter tuning system is performed in response to receiving a single computer-readable request to start an overall hyperparameter tuning operation that includes the parameter tuning jobs [Para 0026- when a client 102 sends a request to create a machine-learning model, the computing resource service provider selects a particular type of machine-learning algorithm to use based on the attribute type of the target attribute (e.g., the attribute type of the correct answers supplied as part of the data source).].

As to dependent claim 12, Sarkar, Koch and Brueckner teach the method of claim 8. 
Brueckner further teaches: wherein the request to start is responsive to an input request from the developer [Para 0059 - Different sets of permissions on aliases may be granted to model developers than are granted to the users to whom the aliases are being made available for execution. For example, in one implementation, members of a business analyst group may be allowed to run the model using its alias name, but may not be allowed to change the pointer, while model developers may be allowed to modify the pointer and/or modify the underlying model].

As to dependent claim 13, Sarkar, Koch and Brueckner teach the method of claim 8. 
Sarkar further teaches: wherein the generating of the tuning job requests is performed in response to receiving a single computer-readable request [Para 0030 - receives a request (e.g., a web API call) to generate a prediction or a predictive model, and identifies one or more training parameters (also referred to as hyperparameters) to dynamically tune during a training process of a machine-learning model. In an embodiment, a client specifies one or more hyperparameters to tune either explicitly (e.g., encoded as part of a web API request) or implicitly (e.g., a predefined set of hyperparameters are dynamically tuned by default, unless otherwise specified in the web API request)].

As to dependent claim 14, Sarkar, Koch and Brueckner teach the method of claim 8. 
[Para 0050 - model tuning application 222 may be configured to receive hypertext transport protocol (HTTP) responses and to send HTTP requests].

As to dependent claim 15, Sarkar, Koch and Brueckner teach the method of claim 8. 
Sarkar further teaches: wherein the defining of the hyperparameter sets is performed in response to receiving a single computer-readable request [Para 0026- when a client 102 sends a request to create a machine-learning model, the computing resource service provider selects a particular type of machine-learning algorithm to use based on the attribute type of the target attribute (e.g., the attribute type of the correct answers supplied as part of the data source).].

As to dependent claim 16, Sarkar, Koch and Brueckner teach the method of claim 8. 
Sarkar further teaches: wherein the defining of the hyperparameter sets, the generating of the tuning job requests, and the sending of the tuning job requests to the parameter tuning system are all performed in response to receiving a single computer-readable request [Para 0030 - receives a request (e.g., a web API call) to generate a prediction or a predictive model, and identifies one or more training parameters (also referred to as hyperparameters) to dynamically tune during a training process of a machine-learning model. In an embodiment, a client specifies one or more hyperparameters to tune either explicitly (e.g., encoded as part of a web API request) or implicitly (e.g., a predefined set of hyperparameters are dynamically tuned by default, unless otherwise specified in the web API request)].

As to dependent claim 18, Sarkar, Koch and Brueckner teach the method of claim 8. 
Koch further teaches: further comprising monitoring progress of the parameter tuning jobs via the hyperparameter tuning tool [Para 0179 - processing continues in operation 634 to continue to monitor for sessions that have completed their assigned hyperparameter configuration evaluation].

As to independent claim 20, the claim is substantially similar to claim 8 and is rejected on the same ground. 

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar in view of Koch and Brueckner, further in view of Liu et al. (US Patent Application 2019/0019104; hereinafter Liu).

As to independent claim 5, Sarkar, Koch and Brueckner teach the computer system of claim 4. 
Liu further teaches in the same field of endeavor: wherein performing the overall hyperparameter tuning operation via the hyperparameter tuning tool comprises:
responsive to a request to start the overall hyperparameter tuning operation, sending a first set of requests from the first part of the hyperparameter tuning tool to the second part of [Para 0007 - A computer-implemented method according to an embodiment comprises sending to a first server node of a first data platform, a first request to collect a first partial result vector regarding a first parameter of a training set. The first partial result vector computed by a first work node from data stored in the first data platform, is received from the first server node. A second request to collect a second partial result vector regarding a second parameter of the training set, is sent to a second server node of a second data platform]; and
responsive to the first set of requests, sending a second set of requests corresponding to the first set of requests from the second part of the hyperparameter tuning tool to a machine learning framework running in the computer cluster, with the second set of one or more requests instructing the machine learning framework to perform the tuning jobs [Para 0007 - The second partial result vector computed by a second work node from data stored in the second data platform, is received from the second server node. The first partial result vector and the second partial result vector are aggregated to create a result vector including an updated first parameter and an updated second parameter. The result vector is sent to the first server node and to the second server node. Convergence data calculated by the first server node from the updated first parameter, and calculated by the second server node from the updated second parameter, is received]. 
It would have been obvious to one of ordinary skill in art, having the teachings of Sarkar, Koch, Brueckner and Liu at the time of filing, to modify dynamic tuning of training parameters for machine learning algorithms disclosed by Sarkar and distributed hyperparameter tuning for machine learning taught by Koch and an optimized training of linear machine learning models [Liu, Para 0002].
One of the ordinary skill in the art wanted to be motivated to include the concept of distributed machine learning on heterogeneous data platform taught by Liu to convert complex and voluminous datasets into simpler, structured, and approximate representations which extract meaningful patterns or discover the relationships between factors and responses [Liu, Para 0002].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkar in view of Koch and Brueckner, further in view of Scott et al. (US Patent Application 2013/0346872; hereinafter Scott).

As to dependent claim 17, Sarkar, Koch and Brueckner teach the method of claim 8. 
Sarkar, Koch and Brueckner do not appear to teach:
further comprising selecting, via the hyperparameter tuning tool, a computerized parameter tuning application from among multiple available different computerized parameter tuning applications with which the hyperparameter tuning tool is configured to operate, with the sending of the tuning job requests to the parameter tuning system comprising instructing the parameter tuning system to use the selected parameter tuning application in conducting the parameter tuning jobs.

further comprising selecting, via the hyperparameter tuning tool, a computerized parameter tuning application from among multiple available different computerized parameter tuning applications with which the hyperparameter tuning tool is configured to operate, with the sending of the tuning job requests to the parameter tuning system comprising instructing the parameter tuning system to use the selected parameter tuning application in conducting the parameter tuning jobs [Para 0052 - In the example of FIG. 1, based on the collected parameters such as the context of the user input including the input objects 118 "Meet me at," the IME 106 may determine that the query 122 "sanlitun" refers to a location and the map application 128 has the highest relativity score among the applications 124. The IME 106 selects the map application 128 from the associated applications 124 to provide extended functionalities including additional candidates. The map application 128 may call its client components or server components or call web services to provide candidates based on the query 122 "sanlitun" and one or more other parameters].
It would have been obvious to one of ordinary skill in art, having the teachings of Sarkar, Koch, Brueckner and Scott at the time of filing, to modify dynamic tuning of training parameters for machine learning algorithms disclosed by Sarkar and distributed hyperparameter tuning for machine learning taught by Koch and an optimized training of linear machine learning models taught by Brueckner to include the concept of an input method editor in a distributed platform architecture taught by Kadav to improve scores or ranking of the applications under the collected multiple parameters [Scott, Abs].
[Scott, Abs].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkar in view of Koch and Brueckner, further in view of Kadav et al. (US Patent Application 2016/0125316; hereinafter Kadav).

As to dependent claim 19, Sarkar, Koch and Brueckner teach the method of claim 18. 
Sarkar, Koch and Brueckner do not appear to teach:
wherein the monitoring comprises receiving an indication of failure of a failed parameter tuning job of the parameter tuning jobs, and wherein the method further comprises responding, via the hyperparameter tuning tool, to the indication of failure by re-sending to the parameter tuning system one of the tuning job requests corresponding to the failed parameter tuning job.
However, Kadav teaches in the same field of endeavor [Para 0037 - The training data is present on all machines in a distributed file system. The unit replicas train in parallel and perform one-sided writes to all peers in the communication. A fault monitor on every network node examines the return values of asynchronous writes to sender-side queues]: 
wherein the monitoring comprises receiving an indication of failure of a failed parameter tuning job of the parameter tuning jobs, and wherein the method further comprises responding, via the hyperparameter tuning tool, to the indication of failure by re-sending to the [Para 0038 - In case of a failure, the working fault monitors create a group of survivor network nodes to ensure that all future group operations such as barrier, skip the failed network nodes. The RDMA interface is re-registered (with old memory descriptors) and the queues are re-built. This is to avoid a zombie situation where a dead network node may come back and attempt to write to one of the previously registered queues. Finally, the send and receive lists of all unit replicas are rebuilt to skip the failed network nodes and the training is resumed].
It would have been obvious to one of ordinary skill in art, having the teachings of Sarkar, Koch, Brueckner and Kadav at the time of filing, to modify dynamic tuning of training parameters for machine learning algorithms disclosed by Sarkar and distributed hyperparameter tuning for machine learning taught by Koch and an optimized training of linear machine learning models taught by Brueckner to include the concept of distributed data parallelism for existing machine learning applications taught by Kadav to reduce the unit training time [Kadav, Para 0008].
One of the ordinary skill in the art wanted to be motivated to include the concept of distributed data parallelism for existing machine learning applications taught by Kadav to reduce the unit training time [Kadav, Para 0008].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carbune et al. (US Patent Application US 2019/0220755) – teaches methods that enable improved adversarial training of machine-learned models. An adversarial training system can generate improved adversarial training examples by optimizing or otherwise tuning one or hyperparameters that guide the process of generating of the adversarial examples.
Chiang et al. (US Patent Application US 2019/0146759) – teaches a model building mechanism which performs a configuration combination coding on selectable feature and model algorithm configurations and adjustable hyperparameter configuration in the model training to generate a plurality of configuration combination codes, performs the model training based on the configuration combination codes and decides an optimization configuration combination code based on an optimization algorithm to build an optimization model.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176